DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Related U.S. Application Data
The present application is a division of application no. 14/484037, filed on Sep. 11, 2014, now Pat. No. 10,281,311.

Drawings
The drawings filed on 12/03/21 have been accepted.

Examiner’s Note - Ex Parte Quayle
The applicant’s response after Ex Parte Quayle action of 12/03/21 has resolved the formal matters discussed in the previous action. The claims are now allowed.

Examiner’s Note - 35 USC § 101
As discussed in the previous action, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1-20 are allowed.

With respect to claim 1, Giovanoni et al (US PgPub 20130081480) discloses:
A liquid-level transmitter device (figure 2, reference 31)

    PNG
    media_image1.png
    587
    759
    media_image1.png
    Greyscale

a displacer member configured to move in response to changes in a level of the liquid in a reservoir (figure 2, reference 39)
a torque assembly coupled with the displacer member (figure 2, reference 35; paragraph 0022 states, “The transmitter mechanism assembly 35 may include torque tube 49, surrounded by a torque tube housing 51 and incorporating a torque rod 53.”)
a torque tube member coupled with the torque assembly, the torque tube member configured to rotate around a longitudinal axis in response to a force from the torque assembly (figure 2, reference 49)
an instrument component coupled with the torque tube member (figure 2, reference 37), the instrument component having an electronics member that is configured to generate an output defining a measured value that reflects a radial orientation of the torque tube member (paragraph 0022 states, “The sensor assembly 55 includes a biasing mechanism 57, a noncontact sensor 29 (such as for example, a Hall effect sensor) and an output display 61. The sensor assembly 55 may additionally provide an output signal to a control system.” Although this section doesn’t specifically use the phrase “electronics member,” one of ordinary skill in the art would recognize that the components of Giovanoni’s sensor assembly 55 anticipates the claimed electronics member in that it uses similar structure to perform the same function, that is, to generate an output defining a measured value that reflects a radial orientation of the torque tube member.)
However, Giovanoni et al does not teach the limitation of, “wherein the measured value incorporates a drift value describing a %-change in Young’s modulus for a material of the torque tube member relative to temperature.” This limitation has 4 key elements: 1) drift value; 2) %-change in Young’s modulus; 3) a material of the torque tube member; and 4) relative to temperature. The examiner could not find art that disclosed, suggested, or taught these elements as a whole. Although each of these 
Claims 2-6 depend on independent claim 1 and are also allowable as a result of their dependence.

Claims 7-11 represent a more narrow version of claims 1-6 and are allowable for similar reasons.

With respect to claim 12, Giovanoni et al discloses:
A liquid-level transmitter device (figure 2, reference 31)

    PNG
    media_image1.png
    587
    759
    media_image1.png
    Greyscale

a sensor (figure 2, reference 59; paragraph 0022)
a target proximate the sensor (figure 2, reference 63; The magnet assembly 63 is broadly construed to anticipate the claimed sensor. Paragraph 0022 states, “The torsion on the torque tube 49 causes a rotation of the torque rod 53, which in turn causes the magnet assembly 63 to rotate. The displacement of the magnet assembly 63 modifies the magnetic field surrounding the noncontact sensor 59 producing an analog signal proportional to the level in the reservoir or vessel.”) 
a rotatable torque tube coupled with the target (figure 2, reference 49; paragraph 0022)
a displacement member coupled with the rotatable torque tube so that movement of the displacement member rotates the rotatable torque tube and moves the target (figure 2, reference 39; paragraph 0022)
a reservoir surrounding the displacement member (figure 2, reference 41)
However, no art was found to disclose, teach, or suggest the limitation of, “electronics configured to generate an output that corresponds to a position of the target measured by the sensor, the output accounting for changes in stiffness of the rotatable torque tube.” Paragraph 0021 of the applicant’s provides support for the concept of “stiffness” by stating that “changes in material properties (e.g., Young’s Modulus) can affect the stiffness of the torque tube member 220 ... the method 100 corrects for these deviations to improve the accuracy of the measured value of the device 200.”
Paragraph 0145 of Tombs (US PgPub 20070199389) states, “It is to be expected that temperature change will reduce the Young’s modulus of the material used in the 2 and D4 are functions of the flowtube stiffness. These passages are related to changes in material properties (as disclosed by the applicant’s specification), but the teaching in Tombs is directed to a flowtube and not a rotatable torque tube. Tombs also does not teach changes in stiffness as a factor in using electronics to generate an output. 
Discenzo (US Pat 7322250) discloses, “Using Young’s modulus, strain can be converted to shaft torque.” This teaching links Young’s modulus and strain, which is related to the applicant’s characterization of “stiffness” in the specification, but converting strain to shaft torque by reflecting a radial beam of light through a transparent collar is not the same as providing a rotatable torque tube coupled with a target and using electronics to generate an output that corresponds to a position of the target measured by a sensor, the output accounting for changes in stiffness of the rotatable torque tube.
Paragraph 0033 of Van Cleve (US PgPub 20090249891) discloses, “Preferably, a stiffness of the flow tube and a stiffness of the torsion member and balance member are adjusted such that the natural frequency of the out-of-phase vibration of the flow tube and torsion member and balance member is much higher than the in-phase natural frequency.” Similarly, paragraph 0069 of Van Cleve discloses, “the method further comprises a stiffness of the flow tube and a stiffness of the torsion member and balance member are adjusted such that the natural frequency of the out-of-phase vibration of the tube and torsion member and balance member is much higher than the in-phase natural frequency.” Here, the art does discuss stiffness of both a flow tube and a torsion 

Claims 13-20 depend on independent claim 12 and are also allowable as a result of their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        12/18/21


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        12/22/2021